DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 10, 23, 27, 32, 34, 43 are currently amended.
Claims 2, 4-9, 11-22 are cancelled.
Claims 24-26, 28-31, 33, 35-42, 44-50 are original.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The below amendment is to correct antecedent basis in claim 1.

The application has been amended as follows: 
Regarding claim 1, line 5, the amended claim reads:
“a lighting configuration in which the holder is configured to secure the 


Allowable Subject Matter

Claim 1, 3, 10, 23-50 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Applicant has amended previously indicated allowable subject matter from a dependent claim into the independent claim.
The closest cited combinations Martin/Ouyang/Swepston and/or Martin/Ouyang/Kane, none of the cited prior art or any prior art available discloses:
“the holder having at least two configurations”
“the received configuration in which the holder is configured to …”
“and further comprising a mouthpiece defining portion of a bore, a main body portion defining a chamber, and a sleeve slidably disposed within the chamber, the sleeve including fingers extending to the receiving end, the fingers defining the socket therebetween, the fingers having an expanded configuration in which the socket is configured to accept a proximal section of a cartridge and a compressed configuration in which the fingers are configured to engage the proximal section of the cartridge to secure the cartridge to the holder”.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743